DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 18-20, 22 and 33-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 14 is amended to replace “a control unit” with “a determination device”; however, there is no support in the original specification, figures or claims for “a determination device that is configured to: receive, during the kneading operation, a kneading state value for a determination condition of the kneading operation, and control, by processing the kneading state value, the kneading unit in a manner that adjusts the kneading operation,”, and certainly not “a determination device” that includes the control unit 20, display unit 30 and input unit 40.  Applicant, in his Remarks filed 4/21/2022 on page 12 states that the determination device comprises reference #20, 30 and 40; however, there is no support for that.  The original specification refers to “a kneading state determination system” which is also sometimes referred to as “a kneading state determination device”; and there is a “control unit”; however, “a determination device” is never mentioned in the original specification.  To the extent this is a matter of different nomenclature, it is unclear why “control unit” was amended to be changed to “a determination device” and whether they are different structures or the same.  Claims 18-20, 22 and 33-45 are also rejected under 35 USC 112(a) to the extent they use the same limitation and by virtue of their dependency on claim 14.
Claims 14, 18-20, 22 and 33-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: sensors that permit the state determination system to monitor the determination condition.  There is no structure claimed which permits the kneading state determination system to monitor the determination condition and obtain the kneading state value or indicates the completion of the kneading operation.  As such it is unclear how the determination device and kneading state determination system are configured to receive or monitor values and conditions when there is no inherent structure that is capable to monitor or provide these values.  Claims 18-20, 22 and 33-45 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 14.
Claim 34 recites the limitation "the determination unit" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 45 recites “a reference kneading chart” in lines 1-2.  It is unclear whether “a reference kneading chart” of claim 45 is the same or different as “a reference kneading chart” as recited in claim 44.  As such the claim is indefinite for failing to distinctly claim the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 14, 18-20, 22 and 33-45 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ozawa (U.S. Patent Pub. No. 2017/0225132).
Regarding claims 14, 18-20, 22 and 33-42, Ozawa discloses a kneading state determination system (abstract; figure 2) comprising: 
a rotor (reference #2)
a kneading unit (reference #1); and
a determination device (reference #12).
It is noted that performance of the kneading unit,  the values of determinations performed by the determination device, and the operation of the kneading state determination system are directed to an intended use and does not further structurally require any positive structure of a rotor, kneading state value, a determination condition, sensors for monitoring and obtaining values and conditions, a state value range, and a determination period.  A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.
The kneading unit is structurally capable to perform, by rotating the rotor, a kneading operation that kneads a kneading material from start of the kneading operation to completion of the kneading operation (reference #1 and 2).  
The determination device is structurally capable to receive, during the kneading operation, a kneading state value for a determination condition of the kneading operation, and control, by processing the kneading state value, the kneading unit in a manner that adjusts the kneading operation (reference #11 and 12; [0029]).
The kneading state determination system is capable to commence, obtain and terminate in response to the inputs (figure 2; [0019]; [0025]; [0036]; [0044]-[0046]; [0071]; [0073]).
Claim 18 attempts to further limit the kneading state value which is not a positive structural limitation that can be further structurally limited; and therefore does not further limit the claim.  Nevertheless, Ozawa discloses wherein the kneading state value includes a power of the kneading unit [0034]; [0036]).
Claim 19 attempts to further limit the kneading state value which is not a positive structural limitation that can be further structurally limited; and therefore does not further limit the claim.  Nevertheless, Ozawa discloses wherein the kneading state value includes a material temperature of the kneading material [0044]-[0046]).
Claim 20 attempts to further limit the kneading state value which is not a positive structural limitation that can be further structurally limited; and therefore does not further limit the claim.  Nevertheless, Ozawa discloses wherein the kneading state value includes a position of a ram of the kneading unit (figure 2, reference #8; [0032]; [0036]).
Claim 22 attempts to further limit the determination condition which is not a positive structural limitation that can be further structurally limited; and therefore does not further limit the claim.  Nevertheless, Ozawa discloses wherein the determination condition includes a determination period which is a partial period after the start of the kneading operation and before the completion of the operation, the determination period consists of a beginning time and an ending time of the partial period; the kneading state determination system is capable to: commence monitoring the determination condition at the beginning time, and terminate monitoring the determination condition at the ending time (figures 4-6; [0040]; [0044]-[0046]; [0073]) (control is performed over elapsed length of time, which necessarily must be after kneading starts and has a set ending time which is a partial period).
Regarding claim 33, Ozawa further discloses the kneading unit capable to transmit the kneading state value to the determination device (figure 2, connection between reference #1, 2, 11 and 12; [0032]; [0044]).
Regarding claim 34, Ozawa further discloses the determination unit capable to control, when the control unit determines that the kneading state value is outside the state value range, the kneading unit to adjust the kneading operation (figure 2, reference #12; [0046]).
Claim 35 attempts to further limit the state value range which is not a positive structural limitation that can be further structurally limited; and therefore does not further limit the claim.  Nevertheless, Ozawa discloses the state value range is capable to be a range where the kneading unit performs, during the kneading operation, normal kneading of the kneading material (figure 2; [0019]; [0034]; [0036]; [0040]; [0044]-[0046]; [0071]; [0073]).
Regarding claim 36, Ozawa further discloses the determination device capable to control the kneading unit to adjust the kneading operation in a manner that causes the kneading state value to become within the state value range (figure 2, reference #12; [0046]).
Regarding claim 37, Ozawa further discloses the kneading state determination system capable  to commence, after the start of the kneading operation, monitoring an additional determination condition of the kneading operation so as to obtain a different kneading state value for the additional determination condition (figures 4-6; [0034]; [0036]; [0040]; [0044]-[0046]; [0065]-[0070]).
Regarding claim 38, Ozawa further discloses the kneading state determination system capable to terminate, when the kneading state determination system obtains the different kneading state value, monitoring the additional determination condition before the completion of the kneading operation (figures 2 and 4-6; [0019]; [0029]; [0034]; [0036]; [0040]; [0044]-[0046] (there are multiple steps described, and in one step, the kneading state value is monitored, then the monitoring for that value ceases, and then the next step occurs)).
Regarding claim 39, Ozawa further discloses the kneading unit capable to transmit the different kneading state value to the determination device (figure 2, connection between reference #1, 2, 11 and 12; [0032]; [0044]).
Regarding claim 40, Ozawa further discloses the determination device capable to receive, from the kneading unit, the different kneading state value (figure 2, connection between reference #1, 2, 11 and 12; [0032]; [0044]).
Regarding claim 41, Ozawa further discloses the determination device is capable to determine, when the determination device receives the different kneading state value, whether the different kneading state value is outside an additional state value range (figure 2, reference #12; [0040]; [0044]-[0046]; [0071]).
Regarding claim 42, Ozawa further discloses the determination device is capable to control, when the determination device determines that the different kneading state value is outside the additional state value range, the kneading unit to adjust the kneading operation in a manner that causes the different kneading state value to become within the additional state value range. (figure 2, reference #12; [0040]; [0044]-[0046]; [0055]-[0057]; [0071]).
Regarding claim 43, Ozawa discloses an input unit capable to receive an input of the state value range ([0017]; [0029]; [0044]; [0046]).
Regarding claims 44 and 45, Ozawa discloses a display unit capable to display, on the display unit, a reference kneading chart that presents the kneading value unit; and wherein the reference kneading chart presents, during from the start of the kneading operation to the completion of the kneading operation, variations in the kneading state value of a normal kneading for the determination condition (figure 1, reference #11 and 12; figures 4-8).
Response to Arguments
Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive.
Applicant argues the 112(b) rejection should be withdrawn because the metes and bounds of the claimed invention are readily ascertainable by the skilled artisan.  Examiner finds this argument unpersuasive.  The 112(b) rejection is based on claim 14 omitting essential structural cooperative relationships of elements.  Applicant pointing to where the limitations of claim 14 have support is not at issue, the relationship between the structure already in the claim is at issue.  The rejection is maintained. 
Applicant argues Ozawa fails to disclose the functional limitations of the kneading state determination system as recited in claim 14, specifically commence, after the start of the kneading operation, a monitoring of the determination condition; and terminate, before the completion of the kneading operation, the monitoring of the determination condition.   Examiner finds this argument unpersuasive.  The kneading state determination system need only be capable of performing the recited intended function, which as explained above, Ozawa does.  The kneading state determination system is fully and structurally capable to receive inputs and perform the recited output control as recited in the claim.  The manner in which it functions, as well as the order of the process steps, is a method of operation that does not patentably distinguish an apparatus element in a physical patentable sense since the of the kneading state determination system produces the same effect outcome.  In regards to commencing, after the start of the kneading operation, monitoring the determination condition, it is noted that the determination condition cannot be monitored if kneading hasn’t started, so given that, it necessitates that monitoring occurs after the start of kneading.  As explained throughout Ozawa, there are multiple steps, in one step, a determination condition is monitored, then that conditioned is ceased to be monitored, and another determination condition is monitored, meaning monitoring commences after the start of the kneading operation and monitoring terminates before the completion of the kneading operation (see paragraphs [0067]-[0070] as one section describing these different steps.  Furthermore, figure 6 and paragraphs [0072]-[0076] describe detected time series where a sampling or determination condition is monitored only in a set time period which is after the start of the kneading operation and the monitoring stops before the completion of the kneading operation.  Claim 1 of the reference specifically points out the order of the steps that the kneading operation starts, then the monitoring occurs, then the monitoring is terminated, and then the kneading operation ends.  This all reads on the limitations of claim 14, especially those Applicant argues Ozawa fails to disclose.        
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774